liLeBLANC, Judge.
This appeal is from a trial court judgment in favor of defendant, Thaddeus M. Richardson, dismissing the petition by the plaintiff, Walter Daniels. For the following reasons, we affirm.
Daniels, the incumbent candidate for aider-man, District 1, for the City of Amite, Louisiana, brought this action seeking to declare defendant, Richardson, disqualified as a candidate for alderman.
At trial, John Russell, Registrar of Voters for Tangipahoa Parish, testified Richardson registered to vote on April 20, 1983. Richardson declared his physical address as 411 E. Palmetto, Amite Louisiana, 70422. It was stipulated that address was located in District 1. In April of 1991, Richardson did not return a canvas procedure card to the Registrar’s Office; however, Richardson filed an affidavit with the Registrar’s Office on October 19, 1991. Richardson’s affidavit stated his physical address was 411 E. Palmetto and indicated he also had a post office box address.
Richardson’s voting record indicates he has voted in twenty elections since his 1983 registration. In each election, Richardson voted at Precinct 18, located within District 1. The record does not include any evidence of an intent by Richardson to change his domicile or residence. The trial court found Richardson resided at 411 E. Palmetto.
The standard of review of findings of fact by the trial court is the manifest error/clear*462ly wrong standard expressed in Rosell v. ESCO, 549 So.2d 840 (La.1989), and more recently restated in Stobart v. State Through DOTD, 617 So.2d 880 (La.1993).
La.R.S. 33:384 and 33:385 establish the qualifications of alderman as “an elector of the municipality who at the time of qualification ... shall have been domiciled and actually resided for at least the immediately preceding year in the municipality.” In addition, those aldermen elected from wards must be residents of their respective wards.
laAfter a thorough review of the record, we find no manifest error with the trial court’s findings and affirm the judgment of the trial •court, at plaintiffs cost.
AFFIRMED.